                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

      UNITED STATES OF AMERICA                     )
                                                   )
                       v.                          )           No.: 2:20-CR-42
                                                   )
          JERRY LYNN MORRELL                       )


                                             ORDER

               On the petition of the United States of America by J. Douglas Overbey, United

States Attorney for the Eastern District of Tennessee,

               It is ordered that the Clerk of this Court be and hereby is instructed to issue a writ

of habeas corpus ad prosequendum to the Jailer of the Sullivan County Jail, in Blountville,

Tennessee to have Jerry Lynn Morrell before this Court at Greeneville, Tennessee, on June 10,

2020, at 11:00 a.m., for Initial Appearance or for his case to be otherwise disposed of upon said

indictment heretofore returned against him, and each day thereafter until said case is disposed of

and immediately thereafter be returned to the Sullivan County Jail, in Blountville, Tennessee.

               And it is further ordered that in the event the Jailer of Sullivan County Jail, in

Blountville, Tennessee so elects, the United States Marshal for the Eastern District of Tennessee,

or any other duly authorized United States Marshal or Deputy United States Marshal, is directed

to receive said Jerry Lynn Morrell into his custody and transport him to and from said Sullivan

County Jail, in Blountville, Tennessee, and this Court for the aforesaid purpose.


APPROVED FOR ENTRY:


                                              /s Cynthia Richardson Wyrick_______
                                              United States Magistrate Judge




Case 2:20-cr-00042-JRG-CRW Document 4 Filed 05/18/20 Page 1 of 1 PageID #: 8
